     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 1 of 45




 1    Israel G. Torres (#020303)
      James E. Barton II (#023888)
 2    Jacqueline Mendez Soto (#022597)
 3    TORRES LAW GROUP, PLLC
      2239 West Baseline Road
 4    Tempe, Arizona 85283
 5    (480) 588-6120
      James@TheTorresFirm.com
 6    Jacqueline@TheTorresFirm.com
 7    Attorneys for Plaintiffs

 8
                             UNITED STATES DISTRICT COURT
 9
                              FOR THE DISTRICT OF ARIZONA
10
11
12   Arizonans for Fair Elections (AZAN),      Case No.: 2:20-cv-00658-DWL
     an Arizona nonprofit corporation;
13   Arizonans Fed Up with Failing
                                                   NOTICE OF APPEAL
14   Healthcare (Healthcare Rising AZ) an
     Arizona nonprofit corporation; and
15   Randi L. Turk, an individual,
16                       Plaintiffs,
17         v.
18
     Katie Hobbs, Arizona Secretary of
19   State; Edison Wauneka, Apache County
     Recorder; David Stevens, Cochise
20
     County Recorder; Patty Hansen,
21   Coconino County Recorder; Sadie Jo
     Bingham, Gila County Recorder;
22   Wendy John, Graham County Recorder;
23   Sharie Miheiro, Greenlee County
     Recorder; Richard Garcia, La Paz
24   County Recorder; Adrian Fontes,
25   Maricopa County Recorder; Kristi Blair,
     Mohave County Recorder; Doris Clark,
26   Navajo County Recorder; F. Ann
27   Rodriguez, Pima County Recorder;
     Virginia Ross, Pinal County Recorder;
28   Suzanne Sainz, Santa Cruz County
     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 2 of 45




 1   Recorder; Leslie Hoffman, Yavapai
     County Recorder; and Robyn Pouquette,
 2   Yuma County Recorder; all in their
 3   official capacities,

 4                        Defendant.
 5
            Notice is hereby given that Plaintiffs appeal to the United States Court of Appeals
 6
 7   for the Ninth Circuit from this Court’s Judgment of Dismissal in a Civil Case and Order
 8
     dismissing Plaintiffs’ Complaint and Request for Injunction and denying their Motion for
 9
     Temporary Restraining Order and Preliminary Injunction entered in the above-captioned
10
11   action on April 17, 2020. The Court’s Judgment and Order are attached to this Notice as
12   Exhibits A and B, respectively.
13
            Plaintiffs’ Representation Statement, required by Ninth Circuit Rule 3-2(b), is
14
15   attached to this Notice as Exhibit C.

16          RESPECTFULLY SUBMITTED this 20th day of April, 2020.
17
                                                      TORRES LAW GROUP, PLLC
18
19
20                                                    /s/James E. Barton II
                                                      James E. Barton II
21
                                                      Jacqueline Mendez Soto
22                                                    Attorneys for Plaintiffs
23
24
25
26
27
28



                                                  2
     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 3 of 45




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on April 20, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to all CM/ECF registrants.
 4
 5
     Roy Herrera
 6   Daniel A. Arellano
 7   Ballard Spahr LLP
     1 East Washington Street, Suite 2300
 8   Phoenix, Arizona 85004
     (602) 798-5400
 9
     herrerar@ballardspahr.com
10   arellanod@ballardspahr.com
     andrewsj@ballardsparh.com
11
     Attorneys for Katie Hobbs, Secretary of State
12
     Joseph Young
13   Apache County Attorney’s Office
14   Post Office Box 637
     St. Johns, Arizona 85936
15   (928) 337-7560
16   JYoung@Apachelaw.net
     Attorney for Defendant Edison Wauneka, Apache County Recorder
17
18   Britt W. Hanson
     Christine J. Roberts
19   Cochise County Attorney
20   Post Office Drawer CA
     Bisbee, Arizona 85603
21   (520) 432-8700
     CVAttmeo@cochise.az.gov
22
     Bhanson@cochise.az.gov
23   Attorneys for Defendant David Stevens, Cochise County Recorder
24
     Rose M. Winkeler
25   Coconino County Attorney
     110 East Cherry Avenue
26   Flagstaff, Arizona 86001
27   (928) 679-8200
     rwinkeler@coconino.az.gov
28   Attorney for Defendant Patty Hansen, Coconino County Recorder
     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 4 of 45




 1
     Jeff Dalton
 2   Gila County Attorney’s Office
 3   1400 East Ash Street
     Globe, Arizona 85501
 4   (928-402-8630
 5   jdalton@gilacountyaz.gov
     Attorney for Sadie Jo Bingham Gila County Defendants
 6
     Kenneth Angle
 7
     Graham County Attorney’s Office
 8   800 West Main Street
     Safford, Arizona 85546
 9
     (928) 428-3620
10   kangle@graham.az.gov
     Attorney for Wendy John, Graham County Recorder
11
12   Jeremy Ford
     Greenlee County Attorney’s Office
13   Post Office Box 1717
14   Clifton, Arizona 85533
     (928) 865-2072
15   jford@co.greenlee.az.us
16   Attorney for Sharie Milheiro, Greenlee County Recorder

17   Tony Rogers
18   La Paz County Attorney’s Office
     1320 Kofa Avenue
19   Parker Arizona 85344
     (928) 669-6118
20
     trogers@lapazcountyaz.org
21   Attorney for Defendant Richard Garcia, La Paz County Recorder
22
     Joseph E. La Rue
23   Joseph Branco
     Maricopa County Attorney’s Office
24   Civil Services Division
25   222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
26   (602) 506-8541
27   laruej@mcao.maricopa.gov
     branco@mcao.maricopa.gov
28   Attorneys for Adrian Fontes, Maricopa County Recorder


                                               2
     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 5 of 45




 1
     Jeffrey B. Haws
 2   Mohave County Attorney’s Office
 3   315 North 4th Street
     Post Office Box 7000
 4   Kingman, Arizona 86402
 5   (928) 753-0770
     Jeff.Haws@mohavecounty.us
 6   Attorney for Defendant Kristi Blair, Mohave County Recorder
 7
     Brad Carlyon
 8   Jason S. Moore
     Navajo County Attorney’s Office
 9
     Post Office Box 668
10   Holbrook, AZ 86025
     (928) 524-4026
11   Jason.moore@navajocountyaz.gov
12   Attorneys for Doris Clark, Navajo County Recorder
13   Daniel Jurkowitz
14   Pima County Attorney’s Office, Civil Division
     32 North Stonve Avenue, Suite 2100
15   Tucson, Arizona 85701
16   (520) 724-5700
     Daniel.jurkowitz@pcao.pima.gov
17   Attorney for Defendant F. Ann Rodriguez, Pima County Recorder
18
     Kent Volkmer
19   Craig Cameron
     Pinal County Attorney
20
     Post Office Box 887
21   Florence, AZ 85132
     (520) 866-6466
22
     Craig.cameron@pinalcountyaz.gov
23   Attorneys for Defendant Virginia Ross, Pima County Recorder
24   Kimberly Hunley
25   Santa Cruz County Attorney’s Office
     2150 North Congress Drive, #201
26   Nogales, Arizona 85621
27   (520) 375-7780
     khunley@santacruzcountyaz.gov
28   Attorney for Defendant Suzanne Sainz, Santa Cruz County Recorder


                                               3
     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 6 of 45




 1
     Thomas M. Stoxen
 2   Yavapai County Attorney’s Office
 3   255 East Gurley Street
     Prescott, Arizona 86301
 4   (928) 777-7143
 5   Thomas.Stoxen@yavapai.us
     Attorney for Defendant Yavapai County Recorder
 6
     William J. Kerekes
 7
     Office of the Yuma County Attorney
 8   250 West Second Street, Suite G
     Yuma, Arizona 85364
 9
     (928) 817-4300
10   YCAttyCivil@yumacountyaz.gov
     Bill.Kerekes@yumacountyaz.gov
11   Attorney for Defendant Robyn Pouquette, Yuma County Recorder
12
13                                                /s/ Monse Vejar
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              4
Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 7 of 45




                 EXHIBIT A
     Case
     Case2:20-cv-00658-DWL
          2:20-cv-00658-DWL Document
                            Document106
                                     104 Filed
                                         Filed04/20/20
                                               04/17/20 Page
                                                        Page81of
                                                              of45
                                                                 1



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Arizonans for Fair Elections, et al.,              NO. CV-20-00658-PHX-DWL
10                 Plaintiffs,
                                                       JUDGMENT OF DISMISSAL IN A
11   v.
                                                       CIVIL CASE
12   Katie Hobbs, et al.,
13                 Defendants.
14
15          Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17          IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order filed
18   April 17, 2020, judgment of dismissal due to lack of subject matter jurisdiction is entered.
19   Plaintiff to take nothing, and the complaint and action are dismissed without prejudice.
20                                                Debra D. Lucas
                                                  Acting District Court Executive/Clerk of Court
21
22   April 17, 2020
                                                  s/ D. Draper
23                                           By   Deputy Clerk
24
25
26
27
28
Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 9 of 45




                 EXHIBIT B
     Case
     Case2:20-cv-00658-DWL
          2:20-cv-00658-DWL Document
                            Document106
                                     103 Filed
                                         Filed04/20/20
                                               04/17/20 Page
                                                        Page10
                                                             1 of
                                                               of30
                                                                  45



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Arizonans for Fair Elections, et al.,                No. CV-20-00658-PHX-DWL
10                    Plaintiffs,                         ORDER
11   v.
12   Katie Hobbs, et al.,
13                    Defendants.
14
15                                         INTRODUCTION
16            In Arizona, the people’s right to enact laws via the initiative process is sacrosanct.
17   This right has been enshrined in Arizona’s constitution since Arizona’s inception, and the
18   debate over whether to adopt it was the “burning” and “most important” question raised
19   during Arizona’s constitutional convention. Whitman v. Moore, 125 P.2d 445, 450 (Ariz.
20   1942).
21            The relevant provisions appear in Article IV of the Arizona constitution. Among
22   other things, Article IV provides that “the people reserve the power to propose laws and
23   amendments to the constitution and to enact or reject such laws and amendments at the
24   polls, independently of the legislature” and that “[u]nder this power ten per centum of the
25   qualified electors shall have the right to propose any measure.” See Ariz. Const., Art. IV,
26   Part 1, § 1(1), (2). Additionally, and most relevant here, Article IV contains detailed
27   requirements concerning the “[f]orm and contents of initiative and referendum petitions”
28   and “verification.” Id. §1(9). Those requirements include the following:
     Case
     Case2:20-cv-00658-DWL
          2:20-cv-00658-DWL Document
                            Document106
                                     103 Filed
                                         Filed04/20/20
                                               04/17/20 Page
                                                        Page11
                                                             2 of
                                                               of30
                                                                  45



 1          Every initiative or referendum petition . . . shall contain the declaration of
 2          each petitioner, for himself, that he is a qualified elector . . . , his post office
            address, the street and number, if any, of his residence, and the date on which
 3          he signed such petition. Each sheet containing petitioners’ signatures shall
            be attached to a full and correct copy of the title and text of the measure so
 4
            proposed to be initiated or referred to the people, and every sheet of every
 5          such petition containing signatures shall be verified by the affidavit of the
            person who circulated said sheet or petition, setting forth that each of the
 6
            names on said sheet was signed in the presence of the affiant and that in
 7          the belief of the affiant each signer was a qualified elector . . . .
 8   Id. (emphasis added). In other words, the rule in Arizona for over 100 years has been that
 9   an initiative proponent must (1) submit a “sheet” containing the signatures of the qualified
10   electors who have agreed to support the initiative, and (2) submit an affidavit from the
11   signature gatherer (also known as the circulator) certifying that he or she was physically
12   present when each qualified elector’s signature was obtained.
13          Although these requirements arise from the constitution, the Arizona Legislature
14   has enacted statutes that reaffirm and effectuate them. Under A.R.S. § 19-112(A), “[e]very
15   qualified elector signing a petition shall do so in the presence of the person who is
16   circulating the petition and who is to execute the affidavit of verification.” Under A.R.S.
17   § 19-112(C), “[t]he person before whom the signatures, names and addresses were written
18   on the signature sheet”—that is, the circulator—“shall subscribe and swear before a notary
19   public that each of the names on the sheet was signed and the name and address were
20   printed by the elector and the circulator on the date indicated . . . .” Finally, under A.R.S.
21   § 19-121.01, the Arizona Secretary of State must disregard any signature sheets that aren’t
22   accompanied by the required circulator affidavit and disregard any entries on particular
23   sheets in which “the signature of the qualified elector is missing.”                  Id. § 19-
24   121.01(A)(1)(d), (A)(3)(a).
25          Enter the coronavirus. In this lawsuit, the plaintiffs—a pair of ballot measure
26   committees that hope to place initiatives on the ballot for the November 2020 election, plus
27   an individual Arizona voter who wishes to sign the committees’ initiative petitions
28   (collectively, “Plaintiffs”)—argue that the COVID-19 pandemic has effectively eliminated


                                                   -2-
     Case
     Case2:20-cv-00658-DWL
          2:20-cv-00658-DWL Document
                            Document106
                                     103 Filed
                                         Filed04/20/20
                                               04/17/20 Page
                                                        Page12
                                                             3 of
                                                               of30
                                                                  45



 1   their ability to comply with Arizona’s rules requiring in-person signature gathering for
 2   initiative petitions. Plaintiffs further note that Arizona has already created a system (known
 3   as “E-Qual”) for obtaining electronic signatures from qualified electors and authorizes the
 4   use of that system in one specific context—by candidates for statewide and legislative
 5   offices who are gathering signatures for candidate nominating petitions. Thus, Plaintiffs
 6   seek a declaration that “the provisions governing the signature-gathering requirements for
 7   initiative measures under Title 19, Chapter 1 of the Arizona Revised Statutes, violate the
 8   First and Fourteenth Amendments to the United States Constitution during the state of
 9   emergency caused by the COVID-19 pandemic” as well as an injunction requiring the
10   Secretary of State “to allow the electronic submission of signatures through E-Qual . . .
11   during the state of emergency in Arizona caused by the COVID-19 pandemic” and
12   precluding Arizona’s various county recorders “from striking signatures based solely on
13   their submission in electronic form.” (Doc. 1 at 20-21.)
14          Now pending before the Court is Plaintiffs’ motion for temporary restraining order
15   (“TRO”), which essentially seeks the same injunctive relief sought in the complaint.
16   (Doc. 2.) As explained in more detail below, this motion will be denied and this action
17   will be dismissed due to a lack of jurisdiction.
18          First, Plaintiffs’ complaint and moving papers do not challenge Arizona’s
19   constitutional provisions governing the initiative process. Instead, Plaintiffs only seek to
20   challenge the Arizona statutes requiring in-person signature gathering. This approach
21   raises serious doubts about whether the requested relief would even redress Plaintiffs’
22   alleged injuries—as noted, the Arizona constitution has always required in-person
23   signature verification. During the TRO hearing, Plaintiffs attempted to belatedly address
24   this issue by arguing that the solicitation of electronic signatures through the E-Qual system
25   could be deemed “substantial compliance” with Article IV of the Arizona constitution. Not
26   only does this argument seem questionable, but Plaintiffs are effectively asking a federal
27   court to make a guess about an unsettled question of state law and then, based on that guess,
28   overturn a century-old state-law election rule. This outcome would be distressing from a


                                                 -3-
     Case
     Case2:20-cv-00658-DWL
          2:20-cv-00658-DWL Document
                            Document106
                                     103 Filed
                                         Filed04/20/20
                                               04/17/20 Page
                                                        Page13
                                                             4 of
                                                               of30
                                                                  45



 1   federalism perspective and is precluded by both (1) the rule requiring a party invoking a
 2   federal court’s subject matter jurisdiction to establish a likelihood of redressability, not the
 3   mere possibility of redressability, and (2) the rule requiring a party seeking a TRO—which
 4   is an extraordinary remedy never awarded as a matter of right—to clearly demonstrate that
 5   the requested relief is necessary to avoid irreparable injury.
 6          Second, Plaintiffs have not, in any event, demonstrated a likelihood of success or
 7   even serious questions going to the merits of their First and Fourteenth Amendment-based
 8   claims. This is not the first time a litigant has attempted to invoke those provisions to
 9   challenge state laws governing the signature gathering process for initiative petitions.
10   Under Ninth Circuit law, such a challenger must show that the law creates a “severe
11   burden” on the ability to successfully place an initiative on the ballot, and burdensomeness
12   is gauged in part by assessing whether a “reasonably diligent” initiative committee could
13   have succeeded despite the law. Here, although it is undeniable that the COVID-19
14   pandemic is currently wreaking havoc on initiative committees’ ability to gather signatures,
15   it is undisputed that some Arizona initiative committees (including one of the committees
16   in this case) had gathered enough signatures to qualify before the pandemic took hold. It
17   is also undisputed that the two committees in this case didn’t start organizing and gathering
18   signatures until the second half of 2019, whereas some of their counterparts began
19   organizing as early as November 2018. Finally, although it is impossible to predict how
20   the pandemic will play out in the coming weeks and months, it is possible that conditions
21   will abate to the point that in-person signature gathering again becomes viable before the
22   July 2020 submission deadline for signatures.          On this record, Plaintiffs have not
23   demonstrated that Arizona law creates a severe burden that would prevent a reasonably
24   diligent initiative committee from placing its proposed initiative on the ballot. And because
25   Plaintiffs failed to make this showing, the challenged laws are subject to a relaxed form of
26   scrutiny that is easily satisfied by Arizona’s interests in preventing fraud and promoting
27   political speech and civic engagement.
28          Third, in large part because of the considerations discussed above, the Court does


                                                  -4-
     Case
     Case2:20-cv-00658-DWL
          2:20-cv-00658-DWL Document
                            Document106
                                     103 Filed
                                         Filed04/20/20
                                               04/17/20 Page
                                                        Page14
                                                             5 of
                                                               of30
                                                                  45



 1   not believe the issuance of a TRO would properly balance the equities or be in the public
 2   interest. Although Plaintiffs are correct that the COVID-19 pandemic constitutes an
 3   “extraordinary circumstance[]” that has resulted in “profound” dislocations (Doc. 2 at 10-
 4   11), it is also a profound thing for a federal court to rewrite state election laws that have
 5   been in place since the 1910s. The difficulty is underscored by the arguments made by
 6   some of the defendants in this case who don’t oppose the relief sought by Plaintiffs. Those
 7   state and local officials have identified an array of granular policy choices this Court would
 8   need to make in order to effectively implement that relief. Such an approach would raise
 9   significant separation of powers and federalism concerns and run afoul of the Ninth
10   Circuit’s exhortation that, “[w]hile we are mindful that federal courts have a duty to ensure
11   that national, state and local elections conform to constitutional standards, we undertake
12   that duty with a clear-eyed and pragmatic sense of the special dangers of excessive judicial
13   interference with the electoral process.” Soules v. Kauaians for Nukoli Campaign Comm.,
14   849 F.2d 1176, 1182-83 (9th Cir. 1988).
15                                        BACKGROUND
16   A.     The Parties
17          The three Plaintiffs in this action are (1) Arizonans for Fair Elections (AZAN)
18   (“AFE”), a non-profit corporation that was formed to promote a ballot initiative known as
19   the Fair Elections Act, (2) Arizonans Fed Up with Failing Healthcare (Healthcare Rising)
20   (“HRAZ”), a non-profit corporation that was formed to promote a ballot initiative known
21   as the Stop Surprise Billing and Protect Patients Act, and (3) Randi Turk, “a qualified
22   elector within the State of Arizona who would like to sign the petitions supported by the
23   Committee Plaintiffs but has not yet done so.” (Doc. 1 ¶¶ 3-5.)
24          The defendants named in the complaint are Katie Hobbs, Arizona’s Secretary of
25   State (“the Secretary), and the county recorders from Arizona’s 15 counties. (Doc. 1 ¶¶ 6-
26   7.) However, after the Secretary made public statements suggesting she would not oppose
27   Plaintiffs’ requests, the state of Arizona (“the State”), represented by the Arizona Attorney
28   General, moved to intervene. (Doc. 46.) That motion was granted over Plaintiffs’


                                                 -5-
     Case
     Case2:20-cv-00658-DWL
          2:20-cv-00658-DWL Document
                            Document106
                                     103 Filed
                                         Filed04/20/20
                                               04/17/20 Page
                                                        Page15
                                                             6 of
                                                               of30
                                                                  45



 1   opposition. (Docs. 59, 61.)1
 2   B.     Procedural History
 3          On April 2, 2020, Plaintiffs filed their complaint and motion for a TRO. (Docs. 1,
 4   2.) In support of their motion, Plaintiffs filed declarations from four individuals: (1)
 5   Anabel Maldonado, a campaign manager for AFE (Doc. 3); (2) Jessica Grennan, a
 6   campaign manager for HRAZ (Doc. 4); (3) Randi Turk, the individual Plaintiff (Doc. 5);
 7   and (4) Christopher Gallaway, an employee of a company that “provides campaign-related
 8   services to clients seeking to place initiatives on the ballot for voting by the electorate”
 9   (Doc. 79).
10          That same day, four different initiative committees filed a corrected petition for
11   special action in the Arizona Supreme Court that raises claims and requests similar to those
12   presented here. See Arizonans for Second Chances Rehabilitation & Safety et al. v. Hobbs,
13   No. CV-20-0098-SA.2
14          On April 10, 2020, the State filed a corrected response to the TRO motion. (Doc.
15   77.) In support of the response, the State provided an affidavit that had been filed by one
16   of the plaintiff-committees in the state-court action. (Doc. 77-1 at 3-8.)
17          Between April 7-13, 2020, some of the officials named as defendants in the
18   complaint also filed responses to Plaintiffs’ motion. In a nutshell, the county recorders
19   from Pinal and Navajo Counties oppose the TRO request (Docs. 65, 72), the county
20   recorder from Pima County “agrees with Plaintiffs that electronic signature gathering for
21   initiative petitions should be temporarily allowed during the pendency of COVID-19
22   restrictions” (Doc. 53), the Secretary likewise “does not oppose the narrow relief sought
23   by Plaintiffs for this election year,” and “[i]ndeed . . . believes that such relief would further
24
     1
25           The Speaker of the Arizona House of Representatives and the President of the
     Arizona Senate also moved to intervene (Doc. 60) but their request was denied (Doc. 75).
26   2
             The State has also intervened in the state-court action, the Supreme Court has issued
     a schedule that calls for briefing to be completed by April 27, 2020, and the Supreme Court
27   has announced no oral argument will be held.                   The docket is available at
     https://apps.supremecourt.az.gov/aacc/appella/ASC/CV/CV200098.pdf.
28


                                                   -6-
     Case
     Case2:20-cv-00658-DWL
          2:20-cv-00658-DWL Document
                            Document106
                                     103 Filed
                                         Filed04/20/20
                                               04/17/20 Page
                                                        Page16
                                                             7 of
                                                               of30
                                                                  45



 1   the public interest by protecting public health while facilitating continuity of democratic
 2   processes,” but “requests that the Court place certain limitations on the relief to minimize
 3   administrative burden under the current circumstances” (Doc. 78), and the county recorders
 4   from Maricopa, Yuma, Mohave, and Santa Cruz Counties “take no position” on the merits
 5   of Plaintiffs’ request (Docs. 62, 67, 73, 85).
 6          Additionally, between April 10-14, 2020, the Court authorized the filing of amicus
 7   briefs by the Arizona Republican Party (Doc. 86), the Arizona Free Enterprise Club (Doc.
 8   87), and the Goldwater Institute (Doc. 92).
 9          On April 14, 2020, the Court held a telephonic hearing on the motion for a TRO.
10   (Docs. 90, 102.) The bulk of the argument was provided by counsel for Plaintiffs and the
11   State, and counsel for the Secretary and the Maricopa County recorder also provided
12   remarks. (Id.) Media organizations and members of the public were allowed to listen to
13   the hearing telephonically. (Doc. 68.)
14          On April 16, 2020, the State conditionally moved to certify certain questions to the
15   Arizona Supreme Court. (Docs. 99, 100.) Specifically, the State requested that, if the
16   Court determined this case turned on whether signatures gathered through E-Qual would
17   “substantially comply” with the Arizona constitution, the Court certify that issue to the
18   Arizona Supreme Court. (Doc. 100 at 2.) The State further requested that, if the Court
19   found that certain provisions of the Arizona constitution violated the First and Fourteenth
20   Amendments, it certify the question of whether those provisions could be severed from the
21   rest of the constitution. (Id. at 2-3.) Plaintiffs oppose the certification request, arguing that
22   both questions are unnecessary to resolve their motion. (Doc. 101).
23                                            ANALYSIS
24   I.      Standing
25          The State asserts that Plaintiffs lack standing to pursue this action. (Doc. 77 at 3-
26   4.) Specifically, the State argues that Plaintiffs have only sought to enjoin the statutory
27   provisions in Title 19 governing signature collection but have not challenged the provisions
28   of Article IV of the Arizona constitution that, by and large, impose the same requirements.


                                                   -7-
     Case
     Case2:20-cv-00658-DWL
          2:20-cv-00658-DWL Document
                            Document106
                                     103 Filed
                                         Filed04/20/20
                                               04/17/20 Page
                                                        Page17
                                                             8 of
                                                               of30
                                                                  45



 1   (Id.) In the State’s view, this creates a standing problem—even if Plaintiffs succeed in
 2   arguing that Title 19 is unconstitutional, the Arizona constitution would stand and
 3   Plaintiffs’ injury would not be redressed. (Id.)3 During oral argument, Plaintiffs responded
 4   by acknowledging that they are not challenging Article IV of the Arizona constitution but
 5   arguing that the requested relief would still redress their injury because, once Title 19’s
 6   requirements are stripped away, the Arizona courts would be free to conclude that
 7   gathering electronic signatures via E-Qual during a pandemic qualifies as “substantial
 8   compliance” with Article IV’s requirements.
 9          Plaintiffs’ arguments are unavailing. “A litigant must demonstrate . . . a substantial
10   likelihood that the judicial relief requested will prevent or redress the claimed injury to
11   satisfy the ‘case or controversy’ requirement.” Duke Power Co. v. Carolina Env’t Study
12   Grp., Inc., 438 U.S. 59, 79 (1978). Thus, “[t]o establish redressability, a plaintiff must
13   show that it is ‘likely, as opposed to merely speculative, that the injury will be redressed
14   by a favorable decision.’” M.S. v. Brown, 902 F.3d 1076, 1083 (9th Cir. 2018) (quoting
15   Lujan v. Defs. Of Wildlife, 504 U.S. 555, 561 (1992)). Here, it is entirely speculative that
16   Arizona courts would conclude that gathering electronic signatures through the E-Qual
17   system constitutes “substantial compliance” with Article IV’s requirements.
18          As an initial matter, it is not entirely clear that Arizona courts would apply a
19   “substantial compliance” standard in this context. It’s true that Arizona courts have
20   frequently stated that “[w]hen considering challenges to the form of initiative petitions,
21   Arizona courts follow a rule of substantial compliance.” Wilhelm v. Brewer, 192 P.3d 404,
22   405 (Ariz. 2008). The origin of this standard dates back to 1914, when the Arizona
23   Supreme Court decided Arizona v. Osborn, 143 P. 117 (Ariz. 1914). The plaintiffs in that
24   case sought to prevent an initiative from being placed on the ballot by invoking a statute
25
26
     3
            Several amici make variants of the same argument. (Doc. 87 at 2 [“The elephant in
     the room is the Plaintiffs’ failure to discuss the Arizona Constitution, and . . . the E-Qual
27   system . . . cannot be instituted in a manner that is in compliance with the Arizona
     Constitution’s provisions on the right to initiative itself.”]; Doc. 92 at 5 [“[T]he relief
28   Plaintiffs request would violate the Arizona Constitution, which expressly requires in-
     person signature gathering for initiatives.”].)


                                                 -8-
     Case
     Case2:20-cv-00658-DWL
          2:20-cv-00658-DWL Document
                            Document106
                                     103 Filed
                                         Filed04/20/20
                                               04/17/20 Page
                                                        Page18
                                                             9 of
                                                               of30
                                                                  45



 1   that authorized courts to enjoin the secretary of state from certifying an initiative “[o]n a
 2   showing that any petition is not legally sufficient.” Id. at 117. In addressing whether the
 3   challenged petition was “legally sufficient,” the court examined the statutory law of states
 4   with similar initiative procedures and concluded that the words “legally sufficient” in the
 5   statute indicated “the Legislature meant to describe a valid petition, signed by legal voters,
 6   and complying substantially, not necessarily technically, with the requirements of the law.”
 7   Id. at 118 (quoting Oregon v. Olcott, 125 P. 303, 304 (Ore. 1912)).
 8          Osborn has served as the foundation for the Arizona courts’ subsequent application
 9   of the “substantial compliance” standard. Kromko v. Superior Court, 811 P.2d 12, 19
10   (Ariz. 1991) (“The term ‘legal sufficiency, as used [in a statute], requires substantial, not
11   necessarily technical, compliance with the requirements of the law.”) (quoting Osborn);
12   Feldmeier v. Watson, 123 P.3d 180, 183 (Ariz. 2005) (citing Kromko); Wilhelm, 192 P.3d
13   at 405 (citing Feldmeier). However, it appears that no case applying that standard
14   expressly rooted it in the Arizona Constitution. Some, like Osborn, instead focused on
15   statutory interpretation. Kromko, 811 P.2d at 19. Thus, whether substantial compliance
16   survives as the applicable standard may be called into question by the Arizona Legislature’s
17   enactment in 2017 of A.R.S. § 19-102.01, which requires strict compliance with statutory
18   and constitutional requirements. It is notable that the Arizona Supreme Court has, thus far,
19   avoided answering that question. Stanwitz v. Reagan, 429 P.3d 1138, 1142 (Ariz. 2018)
20   (“As our decision does not turn on whether the Committee strictly complied with § 19-
21   118(C), we need not determine the constitutionality of the strict compliance requirement
22   of § 19-102.01(A).”). See also Morales v. Archibald, 439 P.3d 1179, 1181 (Ariz. 2019).
23          But even assuming that “substantial compliance” survives as the applicable standard
24   in Arizona, it is entirely speculative that the Arizona courts would deem the gathering of
25   electronic signatures via E-Qual to be substantially compliant with Article IV’s
26   requirements. Again, the text of Article IV requires an initiative proponent to submit an
27   “affidavit of the person who circulated said sheet or petition, setting forth that each of the
28   names on said sheet was signed in the presence of the affiant . . . .” Ariz. Const., Art. IV,


                                                 -9-
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 19
                                                             10 of 45
                                                                   30



 1   Part 1, § 1(9). The Arizona courts have repeatedly commented upon the importance and
 2   significance of this physical-presence requirement. See, e.g., Stanwitz, 429 P.3d at 1143
 3   (“[W]e note that the Arizona Constitution specifically envisions a signature verification
 4   requirement . . . and this Court has observed that ‘[t]he circulator is the only person in the
 5   process who is required to make a sworn statement and is, therefore, the person under the
 6   greatest compulsion to lend credibility to the process.’”) (citation omitted). Thus, even
 7   though the “substantial compliance” standard allows Arizona courts to overlook
 8   “technical” errors and “errors in petition formalities” if they do not undermine “the
 9   purposes of the relevant statutory or constitutional requirements,” Wilhelm, 192 P.3d at
10   405, it is difficult to see how non-compliance with the physical-presence requirement could
11   be disregarded under these standards. Cf. Porter v. McCuen, 839 S.W.2d 521, 523 (Ark.
12   1992) (rejecting request “not to impose too rigid a standard of compliance with the
13   requirement that signatures be obtained ‘in the presence’ of the person circulating the
14   petition” and concluding “that where the signatures are gathered in areas and places while
15   the canvasser is neither physically or proximately present . . . substantial compliance is
16   lacking”).
17          One final point is worth emphasizing. Whether the use of E-Qual could be deemed
18   substantially compliant with Article IV’s requirements is a pure question of state law. It is
19   also a question the Arizona Supreme Court may be asked to decide in the coming weeks in
20   the parallel lawsuit noted above.4 These circumstances amplify the federalism concerns
21   4
             Although two amici suggest the Court should abstain from hearing this case under
     the Pullman abstention doctrine (Doc.86 at 7-8; Doc. 92 at 7), Plaintiffs and the State both
22   asserted during oral argument that Pullman abstention is unwarranted. The Court agrees.
     “Pullman abstention is an extraordinary and narrow exception to the duty of a District
23   Court to adjudicate a controversy that is properly before it,” Porter v. Jones, 319 F.3d 483,
     492 (9th Cir. 2003) (citation omitted), and the Ninth Circuit has emphasized that Pullman
24   abstention is particularly inappropriate in cases—like this case—involving First
     Amendment challenges. Chula Vista Citizens for Jobs & Fair Competition v. Norris, 782
25   F.3d 520, 528 (9th Cir. 2015) (“It is rarely appropriate for a federal court to abstain under
     Pullman in a First Amendment case.”) (citation omitted). Additionally, although it might
26   theoretically be possible to certify the “substantial compliance” question to the Arizona
     Supreme Court, see generally Doyle v. City of Medford, 565 F.3d 536, 543 (9th Cir. 2009)
27   (“[W]e could simply abstain from deciding this case under the Pullman doctrine . . . [but]
     certification is appropriate in Pullman-type abstention cases . . . .”), there is no need to
28   pursue certification here because the unsettled nature of the question alone is enough to
     prevent Plaintiffs from meeting their burden of establishing a likelihood of redressability

                                                 - 10 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 20
                                                             11 of 45
                                                                   30



 1   that would flow from ruling in Plaintiffs’ favor on a TRO request. Cf. M.S., 902 F.3d at
 2   1090 (acknowledging that “[t]he interaction between the federalism limits on a district
 3   court’s remedial power . . . and a district court’s power in general to order prospective relief
 4   against state executive officials . . . remains an open and contentious area of the law” but
 5   concluding that “where, as here, a plaintiff sues state officials seeking intrusive affirmative
 6   relief that is incompatible with democratic principles and where there is no basis for the
 7   district court to invoke its equitable power, such relief would also violate principles of
 8   federalism”).
 9   II.    Merits
10          Plaintiffs’ failure to establish redressability means this action must be dismissed due
11   to a lack of subject matter jurisdiction—an outcome that, in turn, means Plaintiffs’ TRO
12   request must be denied as moot. See, e.g., Appalachian Voices v. Bodman, 587 F. Supp.
13   2d 79, 83 (D.D.C. 2008) (“[B]ecause the court determines that the plaintiffs lack standing,
14   the court . . . denies as moot the plaintiffs’ motion for a preliminary injunction.”).
15   Nevertheless, to provide a complete record in the event of appellate review, the Court will
16   proceed to analyze the merits of the TRO request.
17          “A preliminary injunction is an extraordinary and drastic remedy, one that should
18   not be granted unless the movant, by a clear showing, carries the burden of persuasion.”
19   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quotation omitted). See also Winter
20   v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (“A preliminary injunction is an
21   extraordinary remedy never awarded as of right.”). A plaintiff seeking a preliminary
22   injunction must show that (1) he is likely to succeed on the merits, (2) he is likely to suffer
23   irreparable harm without an injunction, (3) the balance of equities tips in his favor, and (4)
24   an injunction is in the public interest. Winter, 555 U.S. at 20. “But if a plaintiff can only
25
26   and, relatedly, a likelihood that the requested relief is necessary to avoid irreparable harm.
     Indeed, the parties have not identified any precedent supporting the issuance of a certified
27   question in the middle of a TRO proceeding and such an approach would seem self-
     defeating—the whole point of a TRO is that the plaintiff needs immediate relief. That is
28   why the law places such a heavy burden on the party seeking a TRO and authorizes the
     issuance of a TRO only in cases presenting a clear entitlement to relief.


                                                  - 11 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 21
                                                             12 of 45
                                                                   30



 1   show that there are ‘serious questions going to the merits’—a lesser showing than
 2   likelihood of success on the merits—then a preliminary injunction may still issue if the
 3   balance of hardships tips sharply in the plaintiff’s favor, and the other two Winter factors
 4   are satisfied.” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013)
 5   (quotation omitted). Under this serious-questions variant of the Winter test, “[t]he elements
 6   . . . must be balanced, so that a stronger showing of one element may offset a weaker
 7   showing of another.” Lopez, 680 F.3d at 1072.
 8           Regardless of which standard applies, the movant “carries the burden of proof on
 9   each element of the test.” Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016,
10   1027 (E.D. Cal. 2000). Further, there is a heightened burden where a plaintiff seeks a
11   mandatory preliminary injunction, which should not be granted “unless the facts and law
12   clearly favor the plaintiff.” Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1441 (9th
13   Cir. 1986). A court should not issue such an injunction “unless extreme or very serious
14   damage will result.” Marlyn Nutraceuticals v. Mucos Pharma Gmbh & Co., 571 F.3d 873,
15   878-89 (9th Cir. 2009). They “are not issued in doubtful cases.” Id.
16          A.     Likelihood of Success
17                 1.     Appropriate Standard
18          It is necessary to begin by identifying the correct test governing Plaintiffs’ claims.
19   The State argues, and Plaintiffs seem to agree, that the Anderson/Burdick framework
20   supplies the relevant test.5 That framework is a flexible approach that balances the severity
21   of the restriction against the government’s purported interest. Dudum v. Arntz, 640 F.3d
22   1098, 1105-1106 (9th Cir. 2011). Severe restrictions trigger strict scrutiny, but less-than-
23   severe restrictions only require the government to demonstrate “important regulatory
24   interests.” Id.
25          The State cites Dudum as establishing that “all constitutional challenges to election
26   regulations are governed by” the Anderson/Burdick framework. (Doc. 74 at 8.) Dudum,
27
     5
28         This framework draws its name from Anderson v. Celebreeze, 460 U.S. 780 (1983),
     and Burdick v. Takushi, 504 U.S. 428 (1992).


                                                - 12 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 22
                                                             13 of 45
                                                                   30



 1   however, focused specifically on “[r]estrictions on voting,” 640 F.3d at 1105,6 and the
 2   Ninth Circuit has suggested in subsequent decisions that ballot access regulations (and, in
 3   particular, regulations governing the signature gathering process for initiative petitions)
 4   raise unique issues that aren’t present in pure voting restriction cases. Angle v. Miller, 673
 5   F.3d 1122, 1130 (9th Cir. 2012) (“Although . . . a district-by-district system of counting
 6   votes in a statewide election would violate equal protection, . . . district-by-district counting
 7   of signatures obtained to qualify an initiative for the ballot [does not] present[] the same
 8   problem. Votes and petition signatures are similar in some respects, but ballot access
 9   requirements and elections serve different purposes.”) (citations omitted). Thus, before
10   turning to the parties’ specific arguments, it is helpful to begin by summarizing the two
11   most analogous Ninth Circuit decisions involving challenges to state laws governing the
12   signature gathering process for initiative petitions.
13          First, Prete v. Bradbury, 438 F.3d 949 (9th Cir. 2006), involved a challenge to an
14   Oregon law that “prohibit[ed] . . . payment to electoral petition signature gatherers on
15   a . . . per signature basis.” Id. at 951. The plaintiffs argued this law violated the First
16   Amendment but the district court rejected their challenge and the Ninth Circuit affirmed.
17   Id. The court began by noting that, although “the circulation of initiative and referendum
18   petitions involves core political speech,” state regulation in this area is “inevitabl[e]” and
19   “States allowing ballot initiatives have considerable leeway to protect the integrity and
20   reliability of the initiative process.” Id. at 961 (citations and internal quotation marks
21   omitted). Thus, the court held that the plaintiffs’ First Amendment challenge was governed
22   by the same general test later articulated in Dudum: severely burdensome regulations must
23   pass strict scrutiny, but less burdensome regulations trigger less exacting review. Id. As
24   for the first part of this test—whether the law created a “‘Severe’ or ‘Lesser’ Burden”—
25   the court concluded it created a lesser burden because, among other things, (1) the
26   6
            Specifically, Dudum involved a challenge to San Francisco’s practice, following the
27   its adoption of the instant runoff voting method, to restrict the number of rankings on each
     ballot to three. 640 F.3d at 1100-02. The Dudum plaintiffs argued this limitation was
28   unconstitutional because it had the practical effect of disenfranchising certain voters and/or
     diluting certain votes. Id. at 1107-14.


                                                  - 13 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 23
                                                             14 of 45
                                                                   30



 1   declarations proffered by the plaintiffs to illustrate the supposed difficulty of gathering
 2   signatures under the law were based on “unsupported speculation” (id. at 964-65), and (2)
 3   at least one referendum petition qualified for the ballot after the enactment of the law and
 4   it had a relatively low signature error rate (id. at 966-67). This finding, in turn, meant that
 5   the challenged law was only subject to “less exacting review,” and the court concluded that
 6   Oregon’s “important regulatory interest in preventing fraud and its appearances in its
 7   electoral processes” was sufficient to insulate the law from constitutional challenge. Id. at
 8   969-71.7
 9           Next, Angle involved a challenge to a Nevada law that required the proponents of a
10   ballot initiative to obtain signatures from at least 10% of the registered voters in each of
11   Nevada’s congressional districts. 673 F.3d at 1126-27. The plaintiffs argued this law
12   violated the First Amendment but the district court rejected this claim and the Ninth Circuit
13   affirmed.8 Id. at 1127. The court analyzed the claim under the same test it had applied in
14   Prete—that is, an initial assessment of whether the regulation resulted in a “severe
15   burden[]” on the plaintiffs’ First Amendment rights, then the application of either strict
16   scrutiny or “less exacting review” depending on the outcome of that assessment. Id. at
17   1132.
18           During the first step of that analysis, the court noted that “restrictions on the
19   initiative process” have the potential to create two different types of First Amendment
20   burdens: first, they can “restrict one-on-one communication between petition circulators
21   and voters,” and second, they “can make it less likely that proponents will be able to garner
22   the signatures necessary to place an initiative on the ballot, thus limiting their ability to
23   make the matter the focus of statewide discussion.” Id. (citations and internal quotation
24   7
             The Prete court also noted that Oregon law (like Arizona law) requires that
     “[p]etition circulators must certify that the signatures on the petitions were obtained in the
25   presence of the circulator . . . .” Id. at 969 n.26.
     8
26           The plaintiffs in Angle also raised an unsuccessful equal protection challenge to the
     Nevada law, id. at 1127-32, but it is unnecessary to summarize the Ninth Circuit’s equal
27   protection analysis because this case does not involve an equal protection challenge. The
     absence of an equal protection claim also distinguishes this case from Idaho Coal. United
28   for Bears v. Cenarrusa, 342 F.3d 1073 (9th Cir. 2003), which invalidated an Idaho law
     governing the signature requirements for initiative petitions on equal protection grounds.


                                                 - 14 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 24
                                                             15 of 45
                                                                   30



 1   marks omitted). The court concluded the first category was inapplicable because the
 2   challenged Nevada law “does not restrict one-on-one communication between petition
 3   circulators and votes” and indeed “likely increases the total quantum of speech on public
 4   issues, by requiring initiative proponents to carry their messages to voters in different parts
 5   of the state.” Id. at 1132-33 (citation and internal quotation marks omitted). As for the
 6   second category, the court stated that the test was whether a “reasonably diligent” initiative
 7   campaign could have secured a place on the ballot despite the challenged regulation. Id.
 8   at 1133 (citing Nader v. Brewer, 531 F.3d 1028 (9th Cir. 2008)). Although the plaintiffs
 9   had submitted declarations asserting that the regulation would inhibit their ability to place
10   initiatives on the ballot, the court concluded these affidavits were “too vague, conclusory
11   and speculative” and also noted that the plaintiffs had failed to present evidence that “other
12   initiative proponents have been unable to qualify initiatives for the ballot as a result of the
13   [challenged law].” Id. at 1133-34. Given this backdrop, the court applied less exacting
14   scrutiny and concluded the law passed constitutional muster because it was supported by
15   important regulatory interests—Nevada’s interests in ensuring state-wide support for
16   initiatives and avoiding voter confusion. Id. at 1134-36.
17          In sum, under Prete and Angle, Plaintiffs bear the initial burden of showing that the
18   challenged provisions of Title 19 impose a severe burden on their First Amendment rights.
19   Such a burden may take the form of an impediment on their ability to engage in one-on-
20   one communication or a limitation on their ability to actually earn a place on the ballot. If
21   Plaintiffs demonstrate the existence of severe burden, strict scrutiny applies, but if not, a
22   relaxed degree of scrutiny applies. See also Ariz. Green Party v. Reagan, 838 F.3d 983,
23   985 (9th Cir. 2016) (“Ballot access litigation follows a common pattern. The scrutiny
24   courts employ . . . turns on the severity the law imposes on . . . First and Fourteenth
25   Amendment rights. The plaintiff bears the burden of showing the severity of the burden
26   on those constitutional rights; evidence that the burden is severe, de minimis, or something
27   in between, sets the stage for the analysis by determining how compelling the state’s
28   interest must be to justify the law in question.”); id. at 988 (“This is a sliding scale test,


                                                 - 15 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 25
                                                             16 of 45
                                                                   30



 1   where the more severe the burden, the more compelling the state’s interest must be, such
 2   that a state may justify election regulations imposing a lesser burden by demonstrating that
 3   the state has important regulatory interests.”) (quotation omitted).9
 4                 2.      Whether The Burden Is Severe
 5          As noted, initiative-related regulations can create two different types of First
 6   Amendment harms: (1) they can inhibit one-on-one communication with voters, and/or (2)
 7   they can interfere with the proponents’ ability to secure a place on the ballot. Although
 8   Plaintiffs focus primarily on the second type of harm in their complaint and moving
 9   papers,10 some portions of the complaint can be interpreted as alleging the first type of
10   harm. (See, e.g., Doc. 1 ¶¶ 85-87 [arguing that “[t]he First Amendment is at the core of
11   petition circulation . . . because it involves interactive communication concerning political
12   change,” that such “advancement of beliefs and ideas[] is an inseparable aspect of the
13   liberty assured by the Due Process Clause of the Fourteenth Amendment,” and that “[t]he
14   Secretary’s strict enforcement of A.R.S. § 19-112 . . . unduly burdens the public’s right to
15   engage in political speech during the COVID-19 pandemic”).
16          To the extent Plaintiffs intended to allege the first type of harm, their claim is
17   unavailing. The in-person signature requirements of Title 19 affirmatively promote speech.
18   See, e.g., Angle, 673 F.3d at 1132-33 (stating that Nevada’s signature requirements “likely
19   increase[d] the total quantum of speech on public issues, by requiring initiative proponents
20   to carry their messages to voters in different parts of the state”). To the extent Plaintiffs
21   aren’t currently able to engage in face-to-face interaction with qualified electors, that’s the
22   fault of the COVID-19 pandemic, not the Title 19 requirements. It’s only when a state law
23   bars certain individuals from serving as petition circulators that the first category of First
24   Amendment harm might arise. Compare Meyer v. Grant, 486 U.S. 414, 422-23 (1986)
25   9
             In any event, the level of review is something more than rational basis. Pub.
     Integrity All., Inc. v. City of Tucson, 836 F.3d 1019, 1025 (9th Cir. 2016) (en banc).
26   10
             See, e.g., Doc. 1 ¶ 78 (“Absent injunctive relief, Plaintiff[s] will suffer irreparable
27   injury . . . [because] it is impossible for Plaintiffs [to] obtain signatures during the pandemic
     to qualify their measure for the ballot.”); Doc. 2 at 14 (“The injury to the Plaintiffs is the
28   Plaintiffs not being able to obtain the required number of signatures by the July 2, 2020
     deadline . . . .”).


                                                  - 16 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 26
                                                             17 of 45
                                                                   30



 1   (holding that a Colorado law was unconstitutional in part because “it limits the number of
 2   voices who will convey appellees’ message and the hours they can speak”).
 3          Plaintiffs’ arguments concerning the second category of harm present a closer call.
 4   Plaintiffs contend they were forced to stop collecting signatures in mid-March 2020 due to
 5   the outbreak of the pandemic. At the time of cessation, AFE had collected 110,033
 6   signatures (Doc. 3 ¶ 29) and HRAZ had collected 273,786 signatures (Doc. 4 ¶ 17). During
 7   this election cycle, Arizona law requires at least 237,645 valid signatures—meaning that
 8   HRAZ has already collected more than the minimum number—but Plaintiffs have
 9   submitted a declaration from Christopher Gallaway, their professional organizer, who
10   avers that, “[i]n my experience, ballot initiative committees should obtain one and a half
11   to two times the number of required signatures to account for signature sheets that may be
12   eliminated and signatures that may be stricken for deficiencies. In this case, it means that
13   [Plaintiffs] should obtain between 356,468 to 475,290 signatures.” (Doc. 79 ¶ 27.) Mr.
14   Gallaway also states in his declaration that, but for the COVID-19 outbreak, his firm “could
15   have gathered an average of 160,000 signatures per initiative campaign” during the period
16   between March 11, 2020 and April 30, 2020, which is period of time during which
17   government entities have ordered or recommended social distancing. (Id. ¶ 47.) Finally,
18   Plaintiffs and Mr. Gallaway all state in their respective declarations that it is impossible as
19   a practical matter to gather any new signatures while the various government orders remain
20   in effect. (Doc. 3 ¶¶ 31-33; Doc. 4 ¶¶ 19-25; Doc. 79 ¶¶ 35-46.)
21          In response, the State offers four reasons why the burdens on Plaintiffs arising from
22   Title 19’s signature-gathering requirements shouldn’t be considered severe. (Doc. 77 at 5-
23   9.) Three of those arguments are unpersuasive. First, the State argues that Plaintiffs
24   haven’t really shown that it’s impractical to keep gathering in-person signatures in the
25   present environment because “[n]one of the Plaintiffs[’] declarants appear to consider
26   genuinely measures such as using single-use signature sheets, social distancing, or
27   scheduling petition signing in advance at prepared and sanitary locations. Perhaps those
28   measures would be sufficient. Perhaps not. But Plaintiffs bear the burden of proof, and


                                                 - 17 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 27
                                                             18 of 45
                                                                   30



 1   their declarations are simply too thin a reed to satisfy it.” (Id. at 6.) The Court appreciates
 2   the State’s emphasis on the burden of proof, but Plaintiffs’ averments on this point are
 3   compelling and consistent with common sense. The fact the TRO hearing was held
 4   telephonically, pursuant to a recent General Order postponing most court hearings in the
 5   District of Arizona and requiring that all others be held “in the safest manner possible” and
 6   “scheduled and conducted by video teleconference or telephone to the extent possible” (D.
 7   Ariz. G.O. 20-17), underscores this point.
 8          Second, the State contends that, because the challenged Title 19 requirements “are
 9   viewpoint-neutral and even handed[,] applying to all initiatives regardless of their subject
10   matter or position,” this viewpoint neutrality “militates against finding a severe burden.”
11   (Doc. 77 at 8.) The problem with this argument is that it conflates First Amendment
12   principles that apply in other contexts with the specific inquiry required under Angle—
13   whether the burden created by the challenged regulation should be considered “severe”
14   because it “make[s] it less likely that proponents will be able to garner the signatures
15   necessary to place an initiative on the ballot.” 673 F.3d at 1132.11 Angle itself involved a
16   viewpoint-neutral law, yet the Ninth Circuit didn’t suggest that a different or less stringent
17   test applied due to its neutrality.
18          Third, during oral argument, the State asserted—in response to a hypothetical
19   question about whether a pandemic that persisted across an entire election cycle could be
20   considered a severe burden—that “it’s important to note that there’s no constitutional right
21   to make laws by petition at all. And, in fact, most states do not do so. So if that were
22   actually the case, Arizona would for that election cycle simply become like most other
23   states in not having an opportunity to law make by initiative.” (Doc. 102 at 42-43.) This
24   argument, like the previous one, is foreclosed by Angle, which repeatedly emphasized that,
25   although a state is not required to allow its citizens to enact legislation through the initiative
26   11
            The case cited by the State in support of its viewpoint-neutrality argument,
27   Chamness v. Bowen, 722 F.3d 1110 (9th Cir. 2013), involved a constitutional challenge to
     a California law that “eliminat[ed] party primaries and general elections with party-
28   nominated candidates, and substitute[ed] a nonpartisan primary and a two-candidate
     runoff.” Id. at 1112.


                                                   - 18 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 28
                                                             19 of 45
                                                                   30



 1   process, a state that chooses to make that process available must not restrict it in an
 2   unconstitutional manner. See, e.g., 673 F.3d at 1127-28 (although a “state may decline to
 3   grant a right to legislate through ballot initiatives . . . when a state chooses to give its
 4   citizens the right to enact laws by initiative, it subjects itself to the requirements of the
 5   Equal Protection Clause”) (citations and internal quotation marks omitted); id. at 1133
 6   (although “[t]here is no First Amendment right to place an initiative on the ballot . . . we
 7   assume that ballot access restrictions . . . trigger strict scrutiny[] when they significantly
 8   limit the ability of initiative proponents to place initiatives on the ballot”); id. at 1133 n.5
 9   (“The state’s power to ban initiatives thus does not include a lesser power to restrict them
10   in ways that unduly hinder political speech”).
11          The State’s final argument—diligence—has more force. The State notes that
12   Plaintiffs could have begun organizing and gathering signatures in November 2018 (as at
13   least one other initiative committee did) yet didn’t file the necessary registration paperwork
14   with the Secretary until August 20, 2019 (HRAZ) and October 30, 2019 (AFE), thereby
15   wasting between 45% and 55% of the 20-month election cycle. (Doc. 77 at 5-7 & nn.3, 6.)
16   In contrast, the State notes that the government-issued social distancing guidelines arising
17   from the COVID-19 pandemic, which came into effect on March 11, 2020, will cover only
18   7.5% to 12.5% of the election cycle, depending on whether they remain in effect through
19   April 30, 2020 or May 31, 2020. (Id.) And the States notes that a different committee,
20   which is serving as one of the plaintiffs in the state-court lawsuit, had already gathered
21   around 300,000 signatures by the time of the pandemic outbreak. (Id. at 7, citing Doc. 77-
22   1 at 5 ¶ 5.) Given all of this, the State concludes: “It was Plaintiffs’ choice—not the
23   State’s—to procrastinate and dither away time that might later become critical. Plaintiffs’
24   delay absolutely dwarfs the time period that COVID-19 is likely to affect their signature
25   gathering efforts. . . . [I]t appears likely that Plaintiffs could have qualified for the ballot
26   had they exerted reasonable diligence.” (Id. at 6-7.)
27          The Court agrees with the State that, on this record, Plaintiffs have not established
28   that the Title 19 requirements create a “severe burden” on the ability to place an initiative


                                                  - 19 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 29
                                                             20 of 45
                                                                   30



 1   on the ballot. As noted, “the burden on plaintiffs’ rights should be measured by whether,
 2   in light of the entire statutory scheme regulating ballot access, ‘reasonably diligent’
 3   initiative proponents can gain a place for their proposed initiative on the ballot.” Angle,
 4   673 F.3d at 1133 (quotation omitted). The party challenging the regulation bears the
 5   burden of establishing severity.     Reagan, 838 F.3d at 989.       “Speculation, without
 6   supporting evidence,” is insufficient to demonstrate that the statutory scheme results in a
 7   severe burden. Angle, 673 F.3d at 1134; Prete, 438 F.3d at 964 (rejecting “unsupported
 8   speculation” as insufficient to demonstrate severe burden).
 9          Here, a “reasonably diligent” committee could have placed its initiative on the
10   November 2020 ballot despite the Title 19 requirements and the COVID-19 outbreak. It
11   is notable that Plaintiffs’ declarations fail to provide any explanation (let alone
12   justification) for why they waited so long to begin organizing and gathering signatures.
13   The State has presented evidence that at least one Arizona initiative committee began that
14   process in November 2018, yet the two committees in this case waited until the second half
15   of 2019, thereby missing out on essentially a year’s worth of time to work toward the
16   237,645 signature cutoff.12 Moreover, notwithstanding that delay, one of the Plaintiffs was
17   able to gather over 270,000 signatures—much more than the amount required under state
18   law, albeit not enough to provide the buffer recommended by Mr. Gallaway—in the few
19   months it was operating, and a different Arizona committee was able to gather around
20   300,000 signatures during the same abbreviated timeframe. All of this strongly suggests
21   that, had Plaintiffs simply started gathering signatures earlier, they could have gathered
22   more than enough to qualify for the ballot before the COVID-19 pandemic started
23   interfering with their efforts.
24   12
            The Court recognizes there may be sound reasons for an initiative committee to
25   delay the ramp-up process until the latter part of the election cycle and that it may be the
     norm for committees to engage in such delay. The difficulty here is that Plaintiffs haven’t
26   proffered any evidence of those reasons and norms in their declarations. (Doc. 102 at 33
     [Plaintiffs’ acknowledgement that “we haven’t provided evidence that it’s typical”].) It’s
27   hornbook law that the party seeking a TRO bears the burden of establishing a clear
     entitlement to relief, and Prete and Angle emphasize that, even outside the TRO context,
28   the party raising a constitutional challenge to a state electoral law must present non-
     speculative evidence in support of its claim that the law creates a severe burden.


                                                - 20 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 30
                                                             21 of 45
                                                                   30



 1          This analysis, to be clear, should not be interpreted as a criticism of Plaintiffs. They
 2   are hardly the only members of our community who failed to anticipate and plan for a once-
 3   in-a-century pandemic. But the relief they are seeking in this case is profound—the
 4   displacement of a bedrock component of Arizona law. Such laws should not be wantonly
 5   overturned, and that is why courts (including the Ninth Circuit) require parties raising
 6   constitutional challenges to state ballot access laws to show not only that they have been
 7   thwarted by the law, but that a reasonably diligent party would have been thwarted, too.
 8   Thus, in Prete, the Ninth Circuit rejected the challenge to Oregon’s law in part because a
 9   different referendum campaign was able to “qualif[y] for the . . . Oregon ballot, after the
10   passage of [the challenged law]”—an outcome that “weighs against plaintiffs’ claim.” 438
11   F.3d at 967. Similarly, in Angle, the Ninth Circuit rejected the challenge to Nevada’s law
12   in part because the plaintiffs “have not presented any evidence” that “other initiative
13   proponents have been unable to qualify initiatives for the ballot as a result of the
14   [challenged law].” 673 F.3d at 1134.13
15          Finally, the Court is unpersuaded by Plaintiffs’ citation of three decisions in which
16   other courts issued emergency injunctive relief in an attempt to address unanticipated
17   electoral dislocations. As an initial matter, none of those decisions were issued by courts
18   in the Ninth Circuit and none applied the Ninth Circuit standards addressed above.
19   Additionally, each is distinguishable for other reasons.
20          First, in Florida Democratic Party v. Scott, 215 F. Supp. 3d 1250 (N.D. Fla. 2016),
21   the plaintiffs sought a TRO requiring an emergency extension of Florida’s voter
22   registration deadline because “[j]ust five days before that deadline . . . Hurricane Matthew
23   bore down and unleashed its wrath on the State of Florida. Life-threatening winds and rain
24   forced many Floridians to evacuate or, at a minimum, hunker down in shelters or their
25   homes.” Id. at 1254. The district court concluded that because “Florida’s statutory
26
     13
             For these reasons, Plaintiffs’ contention that they “lost the opportunity to collect up
27   to 160,000 signatures between March 11, 2020, and April 30, 2020” due to the combination
     of Title 19 and the COVID-19 responses (Doc. 79 ¶ 47) misses the mark. Even assuming
28   that 160,000 figure is accurate, a reasonably diligent campaign wouldn’t have needed to
     put all of its eggs in the March/April basket.

                                                 - 21 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 31
                                                             22 of 45
                                                                   30



 1   framework would categorically deny the right to vote” to those who failed to register before
 2   the hurricane, it amounted to a severe burden that warranted strict scrutiny. Id. at 1257.
 3          Second, Plaintiffs cite Democratic Nat’l Comm. v. Bostelmann, 2020 WL 1320819
 4   (W.D. Wis. 2020). There, the plaintiffs sought a TRO extending the date by which
 5   individuals could register to vote electronically, rather than in-person, in light of the
 6   COVID-19 pandemic. The court, relying on Florida Democratic Party, found that the
 7   existing voter registration deadline presented an “excruciating dilemma that will soon be
 8   faced by eligible voters . . . [to] either venture into public spaces, contrary to public
 9   directives and health guidelines or stay at home and lose the opportunity to vote.” Id. at
10   *5.   The court concluded that the dilemma presented “an undue burden” and that
11   Wisconsin’s proffered reasons for maintaining the deadline were insufficient to justify it.
12   Id. at *5-*6.
13          The key difference between those cases and this one is that Florida Democratic
14   Party and Bostelmann were both voting restriction cases, while this is a ballot access case.
15   As discussed above, the overarching standard is the same, but the key distinction comes in
16   how courts analyze whether a severe burden is present. When assessing whether a state
17   law presents a severe burden on ballot access, courts in the Ninth Circuit look to whether
18   a reasonably diligent initiative proponent would have been able to get the issue on the ballot
19   despite the law. Regulations on the right to vote, in contrast, do not apply the “reasonably
20   diligent” standard. See, e.g., Pub. Integrity All., Inc. v. City of Tucson, 836 F.3d 1019,
21   1023-1027 (9th Cir. 2016); Dudum, 640 F.3d at 1105-07. See also Angle, 673 F.3d at 1130
22   (“Votes and petition signatures are similar in some respects, but ballot access requirements
23   and elections serve different purposes.”). Notably, neither Florida Democratic Party nor
24   Bostelmann examined whether a reasonably diligent voter would have already registered
25   by the time the respective crises struck.14
26   14
            Additionally, Plaintiffs fail to cite recent decisions by other federal courts in
     Wisconsin denying similar claims for relief. Taylor v. Milwaukee Election Comm’n, 2020
27   WL 1695454, *9 (E.D. Wisc. 2020) (denying motion for preliminary injunction to
     postpone the Wisconsin election in light of the COVID-19 pandemic: “[I]t appears that
28   tomorrow morning, those who have not yet voted will face a grim choice: go out to the
     polling places (the ones that are open) and risk being exposed to the virus or spreading it

                                                   - 22 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 32
                                                             23 of 45
                                                                   30



 1          Plaintiffs’ final case is Faulkner v. Va. Dep’t of Elections, CL-20-1456 (Va. Cir. Ct.
 2   2020). There, a Virginia trial court enjoined enforcement of a Virginia statute requiring a
 3   political candidate to gather a certain number of signatures in order to appear on the 2020
 4   primary ballot. Id. at 3. The court found that, in light of the ongoing COVID-19 pandemic,
 5   the statute imposed a “significant” burden and was therefore subject to strict scrutiny. Id.
 6   at 2-3. Absent from the court’s order, however, is any discussion of whether a reasonably
 7   diligent candidate would have acquired enough signatures in spite of the statute. Id.
 8   Regardless of the reason for that omission, this Court is bound by Ninth Circuit law, which
 9   requires an examination of what a reasonably diligent proponent would have accomplished
10   in the same circumstances.
11                 3.      Important Regulatory Interest
12          “Because [Plaintiffs] have not shown that [Title 19] imposes severe burdens, the
13   state need show only that the rule furthers an important regulatory interest.” Angle, 1134-
14   35. Additionally, the State need not demonstrate that the rule is narrowly tailored to
15   promote that interest. Dudum, 640 F.3d at 1114 (“[W]e emphasize that the City is not
16   required to show that its system is narrowly tailored . . . . [W]hen a challenged rule imposes
17   only limited burdens on the right to vote, there is no requirement that the rule is the only
18   or the best way to further the proffered interests.”).
19          The Supreme Court has recognized that Arizona (like other states) “indisputably has
20   a compelling interest in preserving the integrity of its election process. Confidence in the
21   integrity of our electoral processes is essential to the function of our participatory
22   democracy.” Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (citation omitted). Here, the
23   provisions of Title 19 are clearly aimed at maintaining the integrity of the initiative process.
24   The Arizona Legislature has declared that “strict compliance with the constitutional and
25
     to their friends and neighbors, or forego one of the most sacred rights of citizenship—the
26   right to have a say in the governance of their communities, their state and their nation.
     ‘Extraordinary’ is a feeble description of the circumstances that appear to be leading to that
27   choice. But this court must hold . . . that this federal court does not have the authority ‘to
     act as the state’s chief health official’ by making the decision that needs to be made to put
28   the health and safety of the community first. . . . The court DENIES the plaintiffs’ motion
     for preliminary injunction.”).


                                                  - 23 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 33
                                                             24 of 45
                                                                   30



 1   statutory requirements for the referendum process and in the application and enforcement
 2   of those requirements provides the surest method for safeguarding the integrity and
 3   accuracy of the referendum process.” A.R.S. § 19-101.01 (emphasis added). It has made
 4   the same finding with respect to the initiative process. Id. § 19-102.01(A). And the Arizona
 5   Supreme Court has held that Title 19’s regulation of signature gatherers “represents a
 6   reasonable means of fostering transparency . . . and mitigating the threat of fraud or other
 7   wrongdoing infecting the petition process.” Stanwitz, 429 P.3d at 1144.
 8          Plaintiffs do not appear to seriously contest this point. They acknowledge the
 9   State’s interest in “ensur[ing] that the hundreds of thousands of required signatures on the
10   ballot come from qualified electors.” (Doc. 2 at 12.) Further, they don’t argue that Title
11   19’s requirements would fail under a standard of review below strict scrutiny. (Id. [“Under
12   ordinary circumstances, requiring [in-person] gathering of signatures would provide
13   somewhat of a burden, but it could arguably be justified by the State’s interest in preventing
14   fraud . . . .”].) Thus, it would seem that all agree that the State has an important regulatory
15   interest that satisfies the second component of the analysis. See also Prete, 438 F.3d at
16   969 (Oregon’s law restricting use of paid signature gatherers was supported by Oregon’s
17   “important regulatory interest in preventing fraud and its appearances in its electoral
18   processes”).15
19          Finally, the State also argues that Title 19’s requirements further the “significant
20   interest in promoting dialogue by requiring proponents of initiatives to individually engage
21   signers and in doing so provide opportunity for meaningful discussion.” (Doc. 77 at 10.)
22   Although neither party has cited any case addressing whether this interest qualifies an
23   important regulatory interest for purposes of the Prete/Angle framework, common sense
24
25
     15
              Given this conclusion, the Court need not resolve amicus’s contention that the E-
     Qual system would be worse than the Title 19 requirements at preventing fraud (Doc. 86
26   at 2 [“E-Qual Is Highly Susceptible To Fraud”]) or Plaintiffs’ rejoinder during oral
     argument that E-Qual may be better than the Title 19 requirements at preventing fraud. As
27   noted, when an electoral rule doesn’t create a severe burden, the state isn’t required to show
     that it constitutes the best way to promote the regulatory interest at issue. Dudum, 640 F.3d
28   at 1114 (if relaxed scrutiny applies, “there is no requirement that the rule is the only or the
     best way to further the proffered interests”).


                                                 - 24 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 34
                                                             25 of 45
                                                                   30



 1   suggests it should qualify and Plaintiffs’ counsel did not dispute, during oral argument, that
 2   it should qualify.16
 3                     4.    Conclusion
 4           For the reasons stated above, Plaintiffs have not demonstrated a likelihood of
 5   success on the merits or even a substantial question going to the merits. This failure,
 6   standing alone, requires the denial of their request for a TRO.
 7           B.        Irreparable Injury
 8           “A plaintiff seeking a preliminary injunction must demonstrate that irreparable
 9   injury is likely in the absence of preliminary relief. Mere possibility of harm is not
10   enough.” Enyart v. Nat. Conference of Bar Exam’rs, 630 F.3d 1153, 1165 (9th Cir. 2011)
11   (citation omitted).
12           The Court has already determined that Plaintiffs lack standing because it is
13   speculative, as opposed to substantially likely, that the relief sought in their complaint
14   would actually redress their injuries in light of their failure to challenge Article IV of the
15   Arizona constitution. This means Plaintiffs also cannot demonstrate they will likely suffer
16   irreparable injury in the absence of a TRO. Cf. Hispanic Affairs Project v. Perez, 141 F.
17   Supp. 3d 60, 67 n.6 (D.D.C. 2015) (“Whether the requested injunctive relief can redress
18   plaintiff Llacua’s injuries . . . dovetails with consideration of the showing of irreparable
19   harm . . . .”).
20           Additionally, putting aside the Article IV issue, it is unclear whether each
21   committee’s inability to gather in-person signatures during the pandemic will cause it to
22   fail to secure a place on the November 2020 ballot. As for AFE, it only gathered 110,333
23   signatures before March 11, 2020—which is only 46% of the required minimum figure of
24   237,645 and only 31% of the “buffer” figure of 356,468 provided by Mr. Gallaway—and
25   the Court is dubious of Plaintiffs’ assertion that AFE would have gathered 160,000
26   16
            Instead, Plaintiffs’ counsel disputed the State’s contention that shifting to electronic
27   signature gathering through the E-Qual system would result in less speech, arguing that E-
     Qual would result in meaningful exchanges of speech, too. But again, “there is no
28   requirement that the rule is the only or the best way to further the proffered interests.”
     Dudum, 640 F.3d at 1114.


                                                 - 25 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 35
                                                             26 of 45
                                                                   30



 1   additional signatures during the March/April timeframe. The only evidence Plaintiffs have
 2   proffered in support of this anticipated increase in AFE’s collection rate is the assertion in
 3   Mr. Gallaway’s declaration that “[b]y the week of February 22, 2020, FieldWorks, on
 4   behalf of each Ballot Initiative Committee, was in full swing gathering signatures and
 5   ahead of schedule to meet the goals for obtaining a sufficient number of signatures.” (Doc.
 6   79 ¶ 32.) This assertion is conclusory and lacks foundation. The Court has no basis for
 7   understanding what it means for a committee to be “in full swing” or why gathering only
 8   31-46% of the required signatures during the first 16 months of a 20-month collection cycle
 9   could nevertheless be considered “ahead of schedule.” On these facts, Plaintiffs have not
10   demonstrated that it is likely, as opposed to merely possible, that but-for the COVID-19
11   pandemic, AFE would have gathered at least 237,645 signatures, and perhaps as many as
12   356,468 signatures, by the July 2, 2020 cutoff and therefore qualified for the November
13   2020 ballot.
14          As for HRAZ, the issue is that it had already gathered 273,786 signatures before the
15   COVID-19 restrictions came into force. This is tens of thousands more than the required
16   minimum figure. Although the Court appreciates Mr. Gallaway’s observation that prudent
17   ballot initiative committees “should” obtain additional signatures, above and beyond the
18   required figure, to account for the possibility that some of the signatures will be deemed
19   invalid and stricken, this is not the same thing as cognizable evidence establishing a
20   likelihood that HRAZ’s 273,786 signatures will prove insufficient.              It would be
21   inappropriate to issue a TRO based on speculation concerning its necessity. Winter, 555
22   U.S. at 22 (“Issuing a preliminary injunction based only on a possibility of irreparable harm
23   is inconsistent with our characterization of injunctive relief as an extraordinary remedy that
24   may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”).17
25
     17
            The Court appreciates the difficulty of demonstrating irreparable harm in this
26   context—a committee with too few signatures cannot establish it, and neither can a
     relatively better-off committee that is seeking preliminary injunctive relief in an abundance
27   of caution. But this difficulty is a function of the TRO standards, which rightly recognize
     that because “[a] preliminary injunction is an extraordinary and drastic remedy,” one
28   “should not be granted unless the movant, by a clear showing, carries the burden of
     persuasion.” Lopez, 680 F.3d at 1072.

                                                 - 26 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 36
                                                             27 of 45
                                                                   30



 1          Finally, as for Ms. Turk, although the Court has already stated that it agrees with
 2   Plaintiffs’ contention that the COVID-19 pandemic is currently interfering with the
 3   committees’ ability to gather in-person signatures en masse, it doesn’t follow that an
 4   injunction is required so Ms. Turk can personally sign the committees’ petitions. There is
 5   plenty of time between now and July 2, 2020 for Ms. Turk to make arrangements, while
 6   adhering to social distancing requirements, to sign each committee’s petition in the
 7   presence of a circulator.
 8          C.      Balance of Equities
 9          “[D]istrict courts must give serious consideration to the balance of equities.” Earth
10   Island Inst. v. Carlton, 626 F.3d 462, 475 (9th Cir. 2010) (citation omitted). In doing so,
11   courts must consider “all of the competing interests at stake.” Id.
12          Plaintiffs’ arguments concerning the balance-of-equities factor are all predicated on
13   the assumption that the challenged provisions of Title 19 create a severe burden on
14   Plaintiffs’ First Amendment rights and will preclude Plaintiffs from qualifying for the
15   November 2020 ballot. (Doc. 2 at 13-15.) But as discussed above, that assumption is
16   unfounded.
17          On the other hand, a state “suffers an irreparable injury whenever an enactment of
18   its people or their representatives is enjoined.” Coal. For Econ. Equity v. Wilson, 122 F.3d
19   718, 719 (9th Cir. 1997). Additionally, it is significant that Plaintiffs are seeking to enjoin
20   the State’s election rules midway through the election cycle. The Supreme Court has
21   repeatedly instructed courts to exhibit caution when faced with such requests. See, e.g.,
22   Purcell, 549 U.S. at 4 (“Faced with an application to enjoin operation of voter identification
23   procedures just weeks before an election, the Court of Appeals was required to weigh, in
24   addition to the harms attendant upon issuance or nonissuance of an injunction,
25   considerations specific to election cases . . . .”).
26          At bottom, the balance-of-equities factor weighs against issuing a TRO.
27          D.      Public Interest
28          When considering whether to grant preliminary injunctive relief, courts must


                                                   - 27 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 37
                                                             28 of 45
                                                                   30



 1   consider the requested injunction’s impact on the public interest. Stormans, Inc. v. Selecky,
 2   586 F.3d 1109, 1138-39 (9th Cir. 2009). When a proposed injunction is narrow and limited
 3   to the parties, the public interest “will be at most a neutral factor in the analysis.” Id. at
 4   1139. “If, however, the impact of an injunction reaches beyond the parties, carrying with
 5   it a potential for public consequence, the public interest will be relevant to whether the
 6   district court grants the preliminary injunction.” Id.
 7          Here, Plaintiffs seek an injunction that would apply to all “initiative and petition
 8   proponents and supporters.” (Doc. 2 at 2.) Thus, the injunction they seek extends to the
 9   public at large.
10          The public interest weighs against issuing such a TRO. Although the public has a
11   strong interest in enacting laws through the initiative process, and although the Court is
12   loathe to take any action (or inaction) that would expose Arizonans to an increased risk of
13   harm during these challenging times, the signature requirements Plaintiffs seek to displace
14   have been a part of Arizona’s constitutional and electoral landscape for over a century.
15   These requirements reflect a considered judgment, which has stood the test of time, about
16   how best to prevent electoral fraud and promote civic engagement. The public has a strong
17   interest in the continued adherence to such requirements, even during challenging times.
18          The State has also explained that, due to unique features of Arizona law, it is
19   extremely difficult to amend a law that was enacted via the initiative process. (Doc. 77 at
20   10.) This underscores the public’s interest in adhering to a sound initiative process, with
21   time-tested procedures to prevent fraud and promote civic engagement, in every election,
22   not just every election except this one.
23          Finally, although Plaintiffs’ complaint and moving papers suggest it would be easy
24   for the Court to simply decree that the use of the E-Qual system is now permissible for
25   initiative-related signature gathering, other parties paint a different and more complicated
26   picture. For example, the Secretary (who supports Plaintiffs’ request) included in her
27   response to the TRO motion a “request[] that the Court place certain limitations on the
28   relief to minimize the administrative burden under the current circumstances,” including


                                                 - 28 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 38
                                                             29 of 45
                                                                   30



 1   “specify[ing] whether the 5% sample of signatures required by A.R.S. § 19-121.01(B) to
 2   be randomly drawn from all signatures submitted for a petition should include E-Qual
 3   signatures or only those signatures submitted on a hard-copy petition sheet.” (Doc. 78 at
 4   2, 8.) During oral argument, the Secretary’s counsel explained that further clarification
 5   was needed on this issue because there are two ways to draw the random sample but, if E-
 6   Qual signatures are considered presumptively valid, “it could make sense from a policy
 7   perspective” to require that samples be drawn only from the hard-copy signature sheets.
 8   (Doc. 102 at 61.) In response to this argument, counsel for the Maricopa County recorder
 9   (who takes no position on Plaintiffs’ request) argued the Court shouldn’t consider E-Qual
10   signatures to be presumptively valid and instead should require the sample to be drawn
11   from both sets of signatures. (Id. at 64-65.)
12          A consistent theme in this order is that Plaintiffs’ request raises significant
13   federalism and separation-of-powers concerns. This exchange underscores those concerns.
14   The people of Arizona, through their elected representatives (or, perhaps, through the
15   initiative process), should be the ones making policy choices about how to draw signature
16   samples and whether to treat signatures generated through the E-Qual system as
17   presumptively valid. The Court does not, in any way, fault the Secretary or the recorders
18   for seeking clarification on those issues—it is appropriate and prudent to seek clarity so
19   elections can run smoothly—but a federal judge should not be making those choices on the
20   fly as part of a TRO proceeding. The public’s interest in having such policy choices made
21   through appropriate channels is an additional factor weighing against relief.
22          Accordingly, IT IS ORDERED that:
23          (1)    Plaintiffs’ complaint (Doc. 1) is dismissed without prejudice due to a lack
24   of subject matter jurisdiction.
25          (2)    Plaintiffs’ motion for a TRO (Doc. 2) is denied as moot.
26          (3)    The motion for reconsideration filed by the House Speaker and Senate
27   President (Doc. 82) is denied as moot.
28          (4)    The State’s conditional motion to certify questions to the Arizona Supreme


                                                - 29 -
     Case 2:20-cv-00658-DWL Document 106
                                     103 Filed 04/20/20
                                               04/17/20 Page 39
                                                             30 of 45
                                                                   30



 1   Court (Docs. 99, 100) is denied as moot.
 2          (5)    The Clerk of Court shall terminate this action and enter judgment
 3   accordingly.18
 4          Dated this 17th day of April, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20   18
             Although it might be appropriate, under other circumstances, to afford a plaintiff
     who has failed to establish standing an opportunity to amend the complaint in an attempt
21   to cure the deficiency, Plaintiffs made clear during oral argument—and reaffirmed in a
     post-argument filing—that their intention is to challenge the Title 19 requirements without
22   challenging Article IV of the Arizona constitution. (Doc. 101 at 1 [“Plaintiffs have not
     challenged Article IV, Part 1, Section 1(9). . . . The Court does not need to rule on the
23   application of Arizona’s Constitution to E-Qual to decide this case. Nor have Plaintiffs
     asked it to do so.”]; Doc. 102 at 22 [Plaintiffs’ confirmation during oral argument that the
24   “omission from [Plaintiffs’] moving papers and complaint [of] any challenge to the
     constitutional provisions within the Arizona Constitution . . . was intentional”].). Thus,
25   granting leave to amend would be futile. Cf. Carrico v. San Francisco, 656 F.3d 1002,
     1008 (9th Cir. 2011) (“Appellants’ principal argument is that the allegations of their
26   amended complaint are sufficient to confer standing . . . . [T]hey do not . . . propose any
     specific allegations that might rectify their [lack of standing] . . . . Accordingly, we deny
27   leave to amend as futile.”). Additionally, because the dismissal of the complaint (like all
     dismissals based on a lack of jurisdiction) is without prejudice, Plaintiffs could re-file suit
28   if a future decision by the Arizona Supreme Court in the parallel case changes the state-
     law landscape concerning redressability.

                                                  - 30 -
Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 40 of 45




                 EXHIBIT C
     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 41 of 45




 1    Israel G. Torres (#020303)
      James E. Barton II (#023888)
 2    Jacqueline Mendez Soto (#022597)
 3    TORRES LAW GROUP, PLLC
      2239 West Baseline Road
 4    Tempe, Arizona 85283
 5    (480) 588-6120
      James@TheTorresFirm.com
 6    Jacqueline@TheTorresFirm.com
 7    Attorneys for Plaintiffs

 8
                                 UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF ARIZONA
10
11
12   Arizonans for Fair Elections (AZAN),           Case No.: 2:20-cv-00658-DWL
     et al.;
13
                            Plaintiffs,                    STATEMENT OF
14                                                        REPRESENTATION
            v.
15
16   Katie Hobbs, Arizona Secretary of
     State, et al., in their official capacities,
17
18                          Defendants.

19
            Pursuant to Federal Rule of Appellate Procedure 12(b), Ninth Circuit Rule 3-2(b)
20
21   and the Notice of Appeal filed concurrently with this statement, attorneys for Plaintiff-

22   Appellants provide the following list of the parties to this action and identify their counsel
23
     by name, firm, address, telephone number, and email address:
24
25          Attorney for Plaintiffs

26          James E. Barton II
            Jacqueline Mendez Soto
27
            Torres Law Group, PLLC
28          2239 West Baseline Road
     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 42 of 45




 1        Tempe, Arizona 85283
          (480) 588-6120
 2        james@thetorresfirm.com
 3        Jacqueline@TheTorresFirm.com

 4               Attorneys for Plaintiffs Arizonans for Fair Elections (AZAN), an
 5        Arizona nonprofit corporation, Arizonans Fed Up with Failing Healthcare
          (Healthcare Rising AZ) an Arizona nonprofit corporation, and Randi L.
 6        Turk, an individual
 7
          Attorneys for Defendants
 8
          Roy Herrera
 9
          Daniel A. Arellano
10        Ballard Spahr LLP
          1 East Washington Street, Suite 2300
11        Phoenix, Arizona 85004
12        (602) 798-5400
          herrerar@ballardspahr.com
13        arellanod@ballardspahr.com
14        andrewsj@ballardsparh.com
          Attorneys for Katie Hobbs, Secretary of State
15
16        Joseph Young
          Apache County Attorney’s Office
17        Post Office Box 637
18        St. Johns, Arizona 85936
          (928) 337-7560
19        JYoung@Apachelaw.net
          Attorney for Defendant Edison Wauneka, Apache County Recorder
20
21        Britt W. Hanson
          Christine J. Roberts
22
          Cochise County Attorney
23        Post Office Drawer CA
          Bisbee, Arizona 85603
24        (520) 432-8700
25        CVAttmeo@cochise.az.gov
          Attorneys for Defendant David Stevens, Cochise County Recorder
26
27        Rose M. Winkeler
          Coconino County Attorney
28        110 East Cherry Avenue


                                               2
     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 43 of 45




 1        Flagstaff, Arizona 86001
          (928) 679-8200
 2        rwinkeler@coconino.az.gov
 3        Attorney for Defendant Patty Hansen, Coconino County Recorder

 4        Jeff Dalton
 5        Gila County Attorney’s Office
          1400 East Ash Street
 6        Globe, Arizona 85501
          (928-402-8630
 7
          jdalton@gilacountyaz.gov
 8        Attorney for Sadie Jo Bingham Gila County Defendants
 9
          Kenneth Angle
10        Graham County Attorney’s Office
          800 West Main Street
11        Safford, Arizona 85546
12        (928) 428-3620
          kangle@graham.az.gov
13        Attorney for Wendy John, Graham County Recorder
14
          Jeremy Ford
15        Greenlee County Attorney’s Office
16        Post Office Box 1717
          Clifton, Arizona 85533
17        (928) 865-2072
18        jford@co.greenlee.az.us
          Attorney for Sharie Milheiro, Greenlee County Recorder
19
          Tony Rogers
20
          La Paz County Attorney’s Office
21        1320 Kofa Avenue
          Parker Arizona 85344
22
          (928) 669-6118
23        trogers@lapazcountyaz.org
          Attorney for Defendant Richard Garcia, La Paz County Recorder
24
25        Joseph E. La Rue
          Joseph Branco
26        Maricopa County Attorney’s Office
27        Civil Services Division
          222 North Central Avenue, Suite 1100
28        Phoenix, Arizona 85004


                                             3
     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 44 of 45




 1        (602) 506-8541
          laruej@mcao.maricopa.gov
 2        branco@mcao.maricopa.gov
 3        Attorneys for Adrian Fontes, Maricopa County Recorder

 4        Jeffrey B. Haws
 5        Mohave County Attorney’s Office
          315 North 4th Street
 6        Post Office Box 7000
          Kingman, Arizona 86402
 7
          (928) 753-0770
 8        Jeff.Haws@mohavecounty.us
          Attorney for Defendant Kristi Blair, Mohave County Recorder
 9
10        Brad Carlyon
          Jason S. Moore
11        Navajo County Attorney’s Office
12        Post Office Box 668
          Holbrook, AZ 86025
13        (928) 524-4026
14        Jason.moore@navajocountyaz.gov
          Attorneys for Doris Clark, Navajo County Recorder
15
16        Daniel Jurkowitz
          Pima County Attorney’s Office, Civil Division
17        32 North Stonve Avenue, Suite 2100
18        Tucson, Arizona 85701
          (520) 724-5700
19        Daniel.jurkowitz@pcao.pima.gov
          Attorney for Defendant F. Ann Rodriguez, Pima County Recorder
20
21        Kent Volkmer
          Craig Cameron
22
          Pinal County Attorney
23        Post Office Box 887
          Florence, AZ 85132
24        (520) 866-6466
25        Craig.cameron@pinalcountyaz.gov
          Attorneys for Defendant Virginia Ross, Pima County Recorder
26
27        Kimberly Hunley
          Santa Cruz County Attorney’s Office
28        2150 North Congress Drive, #201


                                                4
     Case 2:20-cv-00658-DWL Document 106 Filed 04/20/20 Page 45 of 45




 1        Nogales, Arizona 85621
          (520) 375-7780
 2        khunley@santacruzcountyaz.gov
 3        Attorney for Defendant Suzanne Sainz, Santa Cruz County Recorder

 4        Thomas M. Stoxen
 5        Yavapai County Attorney’s Office
          255 East Gurley Street
 6        Prescott, Arizona 86301
          (928) 777-7143
 7
          Thomas.Stoxen@yavapai.us
 8        Attorney for Defendant Yavapai County Recorder
 9
          William J. Kerekes
10        Office of the Yuma County Attorney
          250 West Second Street, Suite G
11        Yuma, Arizona 85364
12        (928) 817-4300
          YCAttyCivil@yumacountyaz.gov
13        Attorney for Defendant Robyn Pouquette, Yuma County Recorder
14
          DATED: April 20, 2020
15
16                                               TORRES LAW GROUP, PLLC

17
18
                                                 /s/James E. Barton II
19                                               James E. Barton II
                                                 Jacqueline Mendez Soto
20
                                                 Attorneys for Plaintiffs
21
22
23
24
25
26
27
28



                                             5
